DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biderman (9,636,993).
	Regarding claims 1 and 17, Biderman discloses a wheelchair system and method comprising:
	a wheelchair (600, see Fig. 6A) comprising: 
		one or more wheels (620), 
		at least one actuator (motorized wheel hubs 610) coupled to the one or more wheels 
		a processing device (214), and
		a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions (see e.g., Col. 50, lines 5-7 describing the well-known expedient of using computer memory) that, when executed, cause the processing device to: 				determine a wheel torque on the one or more wheels (see e.g., Col. 52, lines 21-29 describing the use of a torque sensor 238 that sends signals to the controller/processor 214; further Col. 63, line 34 to Col. 64., line 25 provide for the determination of the amount of torque necessary to overcome the rolling resistance associated with the entire wheelchairs, such as weight, inclination, friction),
			determine a compensation value, and actuate the at least one actuator applying the compensation value to the one or more wheels to remove at least a portion of the wheel torque such that less external force is required to physically move the wheelchair than when the compensation value is not applied (see e.g., Col. 64, line 26 to Col. 65, line 26 describing that the motors are activated to assist the desired movement of the wheelchair).
	Regarding claim 2, Biderman further discloses a wheelchair weight sensor in communication with the non-transitory, processor-readable storage medium and the processing device, wherein the compensation value is based at least in part on a weight of the wheelchair and a weight of a user (see e.g., Col. 65, lines 23-25 discussing that the weight can be either given/stored or measured/sensed).
	Regarding claim 3, Biderman further discloses a surface sensor in communication with the non-transitory, processor-readable storage medium and the processing device, wherein the compensation value is based at least in part on a type of surface that the one or more wheels are in contact with (see Col. 58, lines 38-45 describing the sensors that collect and process the terrain being traveled over to determine the motor assistance).
	Regarding claims 4-5, Biderman further discloses a plurality of sensors configured to detect an undesirable object (see Col. 61, line 62 to Col. 62, line 5 describing the use of object sensors), wherein the one or more programming instructions further cause the processing device to: detect the undesirable object, and control the at least one actuator to remove the compensation value from the one or more wheels (see Col. 62, line 6-14 describing how the controller, after detecting an object, can automatically reduce the speed of the wheel, which reads upon “remov[ing] the compensation value” as the prior compensation value being applied is removed and replaced with a different one that takes into account the object that has been detected).
	Regarding claims 6-7, Biderman further discloses a position sensor (e.g., the device-mounted GPS unit 224; see Col. 50, lines 22-37), wherein the one or more programming instructions further cause the processing device to determine a location of the wheelchair via the position sensor and a global positioning system (e.g., the satellite system that the vehicle-borne GPS unit uses), wherein the compensation value is selected based on the location of the wheelchair (see e.g., Col. 82, lines 4-24 describing how the device’s geographic location can be used to calculate how much assistance the motor provide).
	Regarding claims 9 and 20, Biderman further discloses an input device (e.g., torque sensor 238), wherein actuation of the at least one actuator applying the compensation value (e.g., the wheel motors are signaled to provide assistance) is performed in response to an input signal from the input device (e.g., the amount of torque being applied to the wheels themselves by the user is directly measured to determine how much assistance is to be provided; see e.g., Col. 52, lines 21-24).
	Regarding claim 10 and 19, Biderman discloses a powered wheelchair system and method comprising:
	a powered wheelchair (600) comprising: 
		a frame (see Fig. 6A);
		one or more wheels (620) coupled to the frame, 
		at least one actuator (motorized wheel hubs 610) coupled to the one or more wheels ;
		a wheelchair weight sensor (see e.g., Col. 65, lines 23-25 discussing that the weight can be measured/sensed) and a surface sensor (see Col. 58, lines 38-45 describing the sensors that collect and process the terrain being traveled over to determine the motor assistance) coupled to the frame (implicit as every element of the device is either directly indirectly coupled to the supporting framework/chassis);
		a processing device (214), and
		a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor-readable storage medium comprising one or more programming instructions (see e.g., Col. 50, lines 5-7 describing the well-known expedient of using computer memory) that, when executed, cause the processing device to: 				determine a wheel torque on the one or more wheels based on a weight of the powered wheelchair, a weight of a user, and a type of surface in contact with the wheels (see e.g., Col. 52, lines 21-29 describing the use of a torque sensor 238 that sends signals to the controller/processor 214; further Col. 63, line 34 to Col. 64., line 25 provide for the determination of the amount of torque necessary to overcome the rolling resistance associated with the entire wheelchair, such as the associated weight, inclination, friction, while Col. 58, lines 38-45 provide for the underlying terrain also being used in determining the amount of assistance to be provided),
			determine a compensation value, and actuate the at least one actuator applying the compensation value to the one or more wheels to remove at least a portion of the wheel torque such that less external force is required to physically move the wheelchair than when the compensation value is not applied (see e.g., Col. 64, line 26 to Col. 65, line 26 describing that the motors are activated to assist the desired movement of the wheelchair).
	Regarding claims 11-12, Biderman further discloses a plurality of sensors configured to detect an undesirable object (see Col. 61, line 62 to Col. 62, line 5 describing the use of object sensors), wherein the one or more programming instructions further cause the processing device to: detect the undesirable object, and control the at least one actuator to remove the compensation value from the one or more wheels (see Col. 62, line 6-14 describing how the controller, after detecting an object, can automatically reduce the speed of the wheel, which reads upon “remov[ing] the compensation value” as the prior compensation value being applied is removed and replaced with a different one that takes into account the object that has been detected).
	Regarding claims 13-14, Biderman further discloses a position sensor (e.g., the device-mounted GPS unit 224; see Col. 50, lines 22-37), wherein the one or more programming instructions further cause the processing device to determine a location of the wheelchair via the position sensor and a global positioning system (e.g., the satellite system that the vehicle-borne GPS unit uses), wherein the compensation value is selected based on the location of the wheelchair (see e.g., Col. 82, lines 4-24 describing how the device’s geographic location can be used to calculate how much assistance the motor provide).
 	Regarding claim 16, Biderman further discloses an input device (e.g., torque sensor 238), wherein actuation of the at least one actuator applying the compensation value (e.g., the wheel motors are signaled to provide assistance) is performed in response to an input signal from the input device (e.g., the amount of torque being applied to the wheels themselves by the user is directly measured to determine how much assistance is to be provided; see e.g., Col. 52, lines 21-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biderman in view of Kumite et al. (JP 2000-237244, see attached machine translation).
	Regarding claims 8, 15, and 18, Biderman discloses that the motorized wheel system/wheelchair uses collected data to determine how much assistance a user receives (see e.g.., Col. 52, line 31 to Col. 53, line 48) and that the assistive wheels can be used in physical rehabilitation of users (see e.g., Col. 32, lines 19-29) which would include users that have a lessened ability to apply force/torque to the device to propel it, but does not explicitly recite that the amount of compensation/assistance substantially eliminates the wheel torque.
	Kumite teaches another motorized personal mobility device that uses wheel motors (15) that are controlled to provide different amounts of assistance based upon the relative strength/weakness of the person attempting to move the device (see e.g., bottom of page four of the provided translation discussing the threshold necessary to activate the assistive motor drive is small - i.e., the assistive motors take up substantially all of the wheel torque/resistance to rolling).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair and method of Biderman to provide a varying amount of assistive force, including sufficient force to allow very weak individuals to propel the device, as taught by Kumite to arrive at the claimed device/method. The motivation for doing so would be to allow users of all different strength levels to activate the wheelchair’s assistive drive as a particularly weak individual would most benefit from the automatic assistance of Biderman.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618